     Case 20-22819       Doc 24    Filed 08/28/20 Entered 08/28/20 12:34:31         Desc Main
                                     Document     Page 1 of 2
This order is SIGNED.


Dated: August 28, 2020

                                               R. KIMBALL MOSIER
                                              U.S. Bankruptcy Judge

   Order Prepared and Submitted by:

   Russell C. Skousen (#6441)
   SKOUSEN LAW, PLLC
   10808 So. River Front Parkway, Ste 356
   South Jordan, Utah 84095
   Phone: (801) 505-9980
   Fax: (801) 907-7241
   Attorney for the Debtors

                        IN THE UNITED STATES BANKRUPTCY COURT
                            STATE OF UTAH, CENTRAL DISTRICT

   In Re:
                                                       Case No. 20-22819
     JARED BELCHER                                     Chapter 7

                       Debtor                          Judge: R. Kimball Mosier

                  ORDER ON MOTION TO ENLARGE TIME FOR
        FILING OF CONVERSION-RELATED SCHEDULES AND DOCUMENTS
   __________________________________________________________________


            This matter having come before the Court upon the Debtors’ Ex-Parte Motion to Enlarge

   Time for Filing of Conversion-Related Schedules and Documents and the Court being fully

   advised in the premises and good cause appearing, it is hereby ORDERED, ADJUDGED AND

   DECREED:

      1. The Motion to Enlarge Time for Filing of Conversion Conversion-Related Schedules and

      Documents to September 4, 2020 is hereby granted.




                                                  1
 Case 20-22819      Doc 24   Filed 08/28/20 Entered 08/28/20 12:34:31    Desc Main
                               Document     Page 2 of 2




                                   END OF ORDER

Service of the foregoing ORDER will be affected through the Bankruptcy Noticing center
to each part as listed below:


United States Trustee
ECF

Elizabeth R. Loveridge
Ch. 7 Trustee
ECF




                                          2
